

116 HR 5727 IH: Research Empirical Solutions to End Ambulance Reversals from Closed Hospitals Act of 2020
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5727IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Rush (for himself, Mr. Thompson of Mississippi, Mrs. Watson Coleman, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a study by the National Academy of Medicine on ambulance diversions, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Research Empirical Solutions to End Ambulance Reversals from Closed Hospitals Act of 2020 or the RESEARCH Act of 2020. 2.Study on ambulance diversions (a)StudyThe Secretary of Health and Human Services shall seek to enter into an agreement with the National Academy of Medicine under which the National Academy agrees to conduct a study on ambulance diversions, including—
 (1)whether the number of such diversions have increased over the last 10 years, including whether the number of such diversions have increased at the national, regional, State, and local level;
 (2)what steps, if any, have been taken to reduce the number of such diversions; (3)whether such diversions disproportionately impact medically underserved communities (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)); and
 (4)what actions the Federal Government should take— (A)to reduce the number of ambulance diversions; and
 (B)to improve the health and safety of patients affected by ambulance diversions. (b)ConsultationThe agreement under subsection (a) shall require the study under such agreement to be conducted in consultation with—
 (1)the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services; (2)the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services; and
 (3)the Director of the Office of Emergency Care Research of the National Institutes of Health. (c)ReportThe agreement under subsection (a) shall provide for—
 (1)the submission to the congressional committees of jurisdiction, not later than 24 months after the date of enactment of this Act, of a report on the results of the study under such agreement; and
 (2)the inclusion in such report of recommendations on actions the Federal Government should take— (A)to mitigate the occurrence of ambulance diversions; and
 (B)to improve the health and safety of patients affected by ambulance diversions. (d)DefinitionIn this section, the term ambulance diversion means the temporary closure of a hospital emergency department to incoming ambulances.
			3.Hospital reporting requirement
 (a)Reporting requirementA hospital shall report to the Secretary of Health and Human Services, in the case the hospital implements an ambulance diversion on or after January 1, 2021—
 (1)how long the diversion was in effect; (2)the reason for the diversion; and
 (3)the number of ambulance calls the hospital diverted while the diversion was in effect. (b)Enforcement (1)HospitalsSection 1886(d)(5) of the Social Security Act (42 U.S.C. 1395ww(d)(5)) is amended by adding at the end the following new subparagraph:
					
						(M)
							(i)
 (I)In the case that the Secretary determines, with respect to a calendar quarter occurring in the period beginning with 2021 and ending with 2024, that a hospital has complied with the provisions of section 3(a) of the RESEARCH Act of 2020 with respect to each ambulance diversion (if any) that occurred during such quarter, the Secretary shall increase, by the percentage specified in subclause (II) for such quarter, the amount otherwise payable to such hospital under paragraph (1)(A) for discharges occurring in the succeeding quarter.
 (II)For purposes of subclause (I), the percentage specified in this subclause is, with respect to a calendar quarter occurring in—
 (aa)2021 or 2022, 1 percent; or (bb)2023 or 2024, 0.5 percent.
									(ii)
 (I)In the case that the Secretary determines, with respect to a calendar quarter occurring in 2025 or a subsequent year, that a hospital has failed to report an ambulance diversion occurring during such quarter to the Secretary in accordance with section 3(a) of the RESEARCH Act of 2020, the Secretary shall reduce, by the percentage specified in subclause (II) for such quarter, the amount otherwise payable to such hospital under paragraph (1)(A) for discharges occurring in the succeeding quarter.
 (II)For purposes of subclause (I), the percentage specified in this subclause is, with respect to a calendar quarter occurring in—
 (aa)2025, 1 percent; or (bb)2026 or a subsequent year, 2 percent.
 (iii)In this subparagraph, the term ambulance diversion has the meaning given such term in section 2 of the RESEARCH Act of 2020.. (2)Critical access hospitalsSection 1814(l) of the Social Security Act (42 U.S.C. 1395f(l)) is amended by adding at the end the following new paragraph:
					
						(6)
							(A)
 (i)In the case that the Secretary determines, with respect to a calendar quarter occurring in the period beginning with 2021 and ending with 2024, that a critical access hospital has complied with the provisions of section 3(a) of the RESEARCH Act of 2020 with respect to each ambulance diversion (if any) that occurred during such quarter, the Secretary shall increase, by the percentage specified in clause (ii) for such quarter, the amount otherwise payable to such hospital under paragraph (1) for services furnished during the succeeding quarter.
 (ii)For purposes of clause (i), the percentage specified in this clause is, with respect to a calendar quarter occurring in—
 (I)2021 or 2022, 1 percent; or (II)2023 or 2024, 0.5 percent.
									(B)
 (i)In the case that the Secretary determines, with respect to a calendar quarter occurring in 2025 or a subsequent year, that a critical access hospital has failed to report an ambulance diversion occurring during such quarter to the Secretary in accordance with section 3(a) of the RESEARCH Act of 2020, the Secretary shall reduce, by the percentage specified in clause (ii) for such quarter, the amount otherwise payable to such hospital under paragraph (1) for services furnished during the succeeding quarter.
 (ii)For purposes of clause (i), the percentage specified in this clause is, with respect to a calendar quarter occurring in—
 (I)2025, 1 percent; or (II)2026 or a subsequent year, 2 percent..
 (c)DefinitionIn this section: (1)The term ambulance diversion has the meaning given to such term in section 2.
 (2)The term hospital means a subsection (d) hospital (as defined in section 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B))), or a critical access hospital (as defined in section 1861(mm) of such Act (42 U.S.C. 1395x(mm))), enrolled under section 1866(j) of such Act (42 U.S.C. 1392cc(j)).
				